Citation Nr: 1328950	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Veteran represented by:	Thomas J. Metchler, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from August 1980 to March 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) in Detroit, Michigan.  By that rating action, the RO reopened the Veteran's previously denied claim for service connection for a lung disability, and denied the de novo claim on the merits.  The Veteran appealed this rating action to the Board.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the above-cited RO.  A copy of the hearing transcript is of record.

In April 2011, VA received additional evidence (i.e., VA treatment records, duplicate service treatment records and Congressional correspondence) in support of the Veteran's appeal along with a waiver of initial RO consideration of this evidence.  Thus, a remand to have the RO issue a Supplemental Statement of the Case addressing this evidence is not necessary.  38 C.F.R. § 20.1304 (2012).  

The Board observes that the Veteran originally filed a claim for service connection for pulmonary tuberculosis with the RO in February 1981.  By a June 1982 rating action, the RO denied service connection for pulmonary tuberculosis.  The Veteran was informed of the RO's decision, along with his appellate rights, in a letter that same month.  The Veteran did not appeal this rating action and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  In July 2007, VA received the Veteran's petition to reopen his previously denied claim for a lung disability.  The Veteran indicated that he was seeking VA compensation for chronic obstructive pulmonary disease (COPD) or emphysema.  See VA Form 21-516, Veteran's Application for Compensation And/Or Pension, received by the RO in July 2007.  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in Boggs and Ephraim.  Id, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996)(the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

Given that the Veteran's lungs have been a common component of the both the original 1981 service connection claim and the 2007 claim (to reopen), the Board concludes that this case is similar to the factual scenario presented in Velez.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In addition, after the RO received the Veteran's petition to reopen his previously denied claim for service connection for a lung disability in 2007, he testified that it was the result of having been exposed to white phosphorous during military service.  Essentially, the Veteran raised a new theory of entitlement since the claim was addressed by the RO in its final June 1982 rating action.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (noting that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 
§ 7104(b)); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (finding that a new etiological theory does not constitute a new claim).  Therefore, the Board must address the question of whether new and material evidence has been received to reopen this claim, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo.  Barnett, supra.

In September 2012, the Board reopened the Veteran's claim for service connection for a lung disability and remanded the claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In the September 2012 remand, the Board determined that, in view of the April 2008 VA examiner's opinion that pulmonary tuberculosis might lead to, in part, scarring of the lung and recent x-ray findings of scarring on the Veteran's left lung, a VA examination was needed to obtain a competent medical opinion as to the etiology of any currently present lung disability(ies), to include whether any preexisting lung disability was aggravated beyond its normal progression during military service.  38 C.F.R. § 3.159(c)(4) (2012).

The Veteran was scheduled for an additional VA examination in January 2013.  The examiner determined that the Veteran's dyspnea was most probably consistent with COPD secondary to his long history of smoking based on the clinical history, examination, imaging and pulmonary function test (PFT) results.  For COPD, an Alfa-1 antitrypsin level test was ordered.  The examiner noted that the Veteran had a left lower lobe lesion which had been stable over the last three years.  Due to the questionable history of tuberculosis in the military, a Gold Quantiferon test and Sputum AFP tests were ordered.  The examiner also found that there are no reports of white phosphorus causing chronic structural lung damage.  In addition, the Veteran has a questionable history of mycobacterial infections (TB) treated upon discharge from service, but he did not remember the name of the medication or the exact duriation of the therapy.  The examiner found that he needed assessment for TB infection/disease and the Veteran's previous records and x-rays for review before final decision.  As of two weeks later, the Veteran did not undergo the additional tests.  The examiner stated that without the additional tests, she was not able to give the requested opinions.  

In a May 2013 statement, the Veteran's representative also argued that additional testing was necessary to for an adequate opinion as to the etiology of the Veteran's current lung disorder.  

The Board finds the January 2013 VA examination was inadequate and another VA examination should be ordered with all requested tests completed by the Veteran.  The Veteran should be informed that if he does not complete the requested VA examination, the claim will be decided on the claims file.  

Finally, as the case is being remanded, the AMC should attempt to identify and obtain any outstanding VA and/or private treatment records relating to the Veteran's lung disability. 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all of his Veteran's outstanding VA and private treatment records.  All efforts to obtain these records must be documented in the claims folder.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2012).

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination and/or testing, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Schedule the Veteran for a VA examination by specialist in pulmonology, who has not previously examined the Veteran.  The purpose of the examination is to determine the nature and etiology of any currently present lung disability(ies).  The examination report should include a detailed account of all lung disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should review the evidence of record with specific attention to: the Veteran's service treatment records and VA opinions, dated in April 1982, April 2008, and July 2009.

The examiner should then provide the following information:

(i)  The exact diagnosis(es) of any lung disability(ies) found to be present on clinical evaluation;

(ii)  Whether the evidence of record shows an increase in severity of the Veteran's pre-existing pulmonary tuberculosis during active service, and if so whether any increase in disability(ies) due to the natural progress of the condition;

(iii)  Whether it is as least as likely as not (50 percent or greater probability) that any current lung disability(ies) is the result of aggravation of the Veteran's pulmonary tuberculosis during active service; and,

(iv)  Whether it is as least as likely as not (50 percent or greater probability) that any currently diagnosed lung disability(ies) is etiologically related to the Veteran's period of active military service, to include his contention that he was exposed to white phosphorous as a canon crewman.

If the examiner is unable to provide the requested information without resort to speculation, he or she must so state.  However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his medical expertise and training to render an opinion.

In providing the requested information, the examiner should take into account the Veteran's reports.  If his reports are discounted, the examiner should provide a rationale for doing so.  Any opinion provided must include an explanation of the basis for the opinion.

4.  If the Veteran fails to report for the scheduled VA examination or any additional testing requested by the VA examiner, the RO should forward the claims file to an appropriate VA examiner for the above requested opinion based on the available evidence in the claims file.  

5.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.

If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Readjudicate the Veteran's claim for service connection for a lung disability, with consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


